640 So. 2d 1221 (1994)
Eric A. HICKS, Appellant,
v.
STATE of Florida, Appellee.
No. 93-2658.
District Court of Appeal of Florida, Fifth District.
August 5, 1994.
James B. Gibson, Public Defender, and M.A. Lucas, Asst. Public Defender, Daytona Beach, for appellant.
*1222 Robert A. Butterworth, Atty. Gen., Tallahassee, and Robin Compton Jones, Asst. Atty. Gen., Daytona Beach, for appellee.
DIAMANTIS, Judge.
We affirm Eric A. Hicks' convictions for possession of cocaine and carrying a concealed weapon; however, we must vacate Hicks' sentences on the authority of State v. Davis, 630 So. 2d 1059 (Fla. 1994), which was decided subsequent to the imposition of sentence in this case. Because the trial court did not realize that it was imposing a departure sentence, on remand, the court can impose a departure sentence as long as proper contemporaneous written reasons are provided. See State v. Betancourt, 552 So. 2d 1107 (Fla. 1989).
Convictions AFFIRMED; sentences VACATED and cause REMANDED.
DAUKSCH and COBB, JJ., concur.